Exhibit 10.12(a)

FIRST AMENDMENT

TO THE EMPLOYMENT AGREEMENT

BETWEEN WELLPOINT, INC. AND

ANGELA F. BRALY

Pursuant to Section 17 of the Employment Agreement (the “Agreement”), dated as
of February 24, 2007 to be effective June 1, 2007, between WellPoint, Inc., an
Indiana corporation (together with its successors, subsidiaries and affiliates),
and Angela F. Braly, the Agreement is hereby amended, effective as of January 1,
2009, solely to bring certain provisions of the Agreement into compliance with
Internal Revenue Code Section 409A and to provide as follows:

Section 2(b) is amended by adding the following sentence to the end thereof:

“Payment of a bonus under this Section 2(b) shall be made no later than March 15
following the calendar year in which it was earned.”

Section 2(e) is amended in its entirety to provide as follows:

“(e) Expense Reimbursement. The Company shall, in accordance with and to the
extent of its policies applicable to its executive officers generally, pay all
business expenses reasonably incurred by Executive in performing her duties
under this Agreement. Executive shall account promptly for all such business
expenses in the manner prescribed by the Company and shall submit, on request,
all records necessary to confirm the business purpose for such expenses in
accordance with the Company’s expense reimbursement policies. Notwithstanding
the foregoing, for compliance with Code Section 409A, (i) the Company shall
provide any reimbursement under this Section 2(e) no later than the last day of
the calendar year following the calendar year in which the Executive incurs the
business expense, if timely submitted by the Executive pursuant to the Company’s
policies; (ii) in no event shall the amount of business expenses reimbursed by
the Company in one taxable year affect the amount of business expenses eligible
for reimbursement in any other taxable year, and (iii) the right to
reimbursement of business expenses is not subject to liquidation or exchange for
another benefit.”

Section 2(f) is amended in its entirety to provide as follows:

“(f) Directed Executive Compensation Program. To the extent the Company either
continues or maintains a Directed Executive Compensation Program, Executive
shall be entitled to participate in such program at an initial level of not less
than fifty-five thousand dollars ($55,000) per annum. Notwithstanding the
foregoing, for compliance with Code Section 409A, (i) the Company shall provide
any reimbursement for expenses covered by such Program no later than the last
day of the calendar year following the calendar year in which the Executive
incurs the expense, if timely submitted by the Executive pursuant to the
Company’s policies; (ii) in no event shall the amount of expenses reimbursed by
the Company in one taxable year affect the amount of expenses eligible for
reimbursement in any other taxable year, and (iii) the right to reimbursement of
expenses is not subject to liquidation or exchange for another benefit.”



--------------------------------------------------------------------------------

Section 4(b)(vi) is amended in its entirety to provide as follows:

“(vi) Severance Pay shall be paid in substantially equal monthly installments
(or more frequent periodic installments corresponding to the Company’s normal
payroll practices for Executive employees) during the Severance Period.
Notwithstanding the preceding sentence, such installments shall commence on the
first day of the seventh month following the Executive’s Eligible Separation
from Service. Any installments that would have been paid during the first six
months following the Executive’s Eligible Separation from Service, but for the
six month delay in the preceding sentence, shall be paid in a single lump sum on
the first day of the seventh month following the Executive’s Eligible Separation
from Service, together with interest at the prime rate (as published in The Wall
Street Journal) in effect on the date of the Eligible Separation from Service.”

Section 4(c)(i)(A) is amended in its entirety to provide as follows:

“(A) continued participation for her (and her spouse and their eligible
dependents) in the Company’s health and life insurance benefit plans on the same
basis (excluding payment of contributions for health benefit plans but including
payment of contributions for life insurance benefit plans) as apply to active
employees from time to time; provided that the Executive and her spouse and
their eligible dependents assume the cost, on an after-tax basis for health
benefit plan coverage. The health and life insurance benefit plan coverage
(including coverage for her spouse and their eligible dependents, as applicable)
shall terminate prior to the end of the Severance Period when Executive becomes
entitled to health and life insurance benefit plan coverage (whether or not
comparable to plans of the Company) from any successor employer; and provided
further that if the Company determines that this coverage is likely to result in
negative tax consequences to the Executive, the Company will use its reasonable
best efforts to make other arrangements to provide a substantially similar
benefit to the Executive that does not have such negative tax consequences. Any
right of the Executive to reimbursements or in-kind benefits provided under the
health benefit plans during the Severance Period or earlier termination date as
provided in the preceding sentence shall be made consistent with Treasury
Regulation Section 1.409A-3(i)(1)(iv) and the following shall apply: (i) such
reimbursements or in-kind benefits shall be made on or before the last day of
the Executive’ taxable year after the taxable year during which the Executive
incurred the health benefit expense to which the health benefit claim relates,
(ii) any health benefit expenses eligible for payment under a health benefit
plan in one calendar year shall not affect the health benefit expenses eligible
for payment in a subsequent calendar year and (iii) the right to receive
coverage under a health benefit plan is not subject to liquidation or exchange
for another benefit;”.

Within the period beginning ten (10) days before and ending ten (10) days after
January 31 of the calendar year following the calendar year in which the
Eligible Separation from Service occurs and continuing for such twenty-one
(21)-day period each calendar year thereafter through the calendar year
following the calendar year in which the Executive’s health benefit plan
coverage ends pursuant to this paragraph, the Company will make a payment to the
Executive equal to the amount the Executive paid during the immediately
preceding calendar year for health benefit plan continuation coverage described
in this paragraph that exceeds the amount that the Executive would have paid if
the Executive paid for such continued health benefit plan coverage on the same
basis as applicable to active employees, provided that each such cash payment by
the Company pursuant to this paragraph shall be considered a separate payment
and not one of a series of payments for purposes of Section 409A;”

 

2



--------------------------------------------------------------------------------

Section 4(c)(iii) is amended its entirety to provide as follows:

“(iii) The period of continuation coverage to which the Participant is entitled
under Section 601 et seq. of ERISA (the “COBRA Continuation Period”) shall begin
after the Severance Period.”

Section 4(c)(i)(D) is amended in its entirety to provide as follows:

“(D) Executive shall be entitled to reasonable outplacement counseling with an
outplacement firm of the Company’s selection, for a period not to exceed six
(6) months after termination of employment.”

The introductory paragraph of Section 4(d) is amended in its entirety to provide
as follows:

“(d) Equity Vesting Upon Change in Control. If the conditions of Section 4(d)(i)
are satisfied, then as of the date of the Change in Control, all Options and
SARs of Executive shall become fully and immediately exercisable, all Restricted
Stock and RSUs shall become fully vested and nonforfeitable and forthwith be
delivered to Executive if not previously delivered, and there shall be paid out
in cash to Executive the value of the Performance Shares to which Executive
would have been entitled if performance achieved 100% of the target performance
goals established for such Performance Shares. Delivery of any such RSUs and
payment of the value of such Performance Shares shall be made within thirty
(30) days following the date of the Change in Control, but in no event later
than March 15 of the calendar year after the calendar year in which the Change
in Control occurs.”

Section 4(d)(ii) and all applicable cross-references thereto are hereby deleted.

The introductory paragraph of Section 4(e) is amended in its entirety to provide
as follows:

“(e) Equity Vesting Upon Termination Without Cause or For Good Reason. If the
conditions of Section 4(e)(i) are satisfied and subject to Section 5, then as of
the date of Executive’s Eligible Separation from Service (i) all Pre-Change (as
defined below) Options and Pre-Change SARs of Executive shall become fully and
immediately exercisable and (ii) all Pre-Change Restricted Stock and RSUs shall
become fully vested and nonforfeitable and forthwith be delivered to Executive
if not previously delivered, and (iii) the value of the Pre-Change Performance
Shares to which Executive would have been entitled if performance achieved 100%
of the target performance goals established for such Performance Shares shall be
paid out in cash to Executive. Delivery of any such RSUs and payment of the
value of such Performance Shares shall be made within fifteen (15) days
following the date of the expiration of the revocation period described in
Section 5, but in no event later than March 15 of the calendar year after the
calendar year in which the Eligible Separation from Service occurs.”

Sections 4(f)(ii) and 4(f)(iii) are amended by replacing all cross-references to
Section 4(e)(i) with cross-references to Section 4(f)(i).

 

3



--------------------------------------------------------------------------------

Section 4(h)(iii) is amended in its entirety to provide as follows:

“(iii) The Gross-Up Payment shall be made no later than the end of the
Executive’s fiscal year following the fiscal year in which the Executive
remitted the taxes giving rise to the Gross-Up Payment. The Gross-up Payment is
intended to compensate the Executive for the Excise Taxes and any Federal,
state, local or foreign income or excise taxes payable by the Executive with
respect to the Gross-up Payment. For all purposes of this Section 4(h), the
Executive shall be deemed to be subject to the highest effective marginal rates
of federal, state, local or other income or other taxes.”

Section 5 is amended by replacing “thirty (30) days” and “sixty (60) days” with
“forty-five (45) days” in the first sentence and the second to last sentence,
respectively.

The second sentence in Section 12 is amended in its entirety to provide as
follows:

“The Company shall assign this Agreement to any successor or assign of all or a
substantial portion of the Company’s business.”

Section 19(kk) and all applicable cross-references thereto are hereby deleted.

Section 20 is hereby added to the Agreement to provide as follows:

“20. Code Section 409A Compliance. Notwithstanding any provision of this
Agreement (or any related documents) to the contrary, each item of compensation
provided under the Agreement is intended either to be excepted from the
requirements of Code Section 409A or to comply with the requirements of Code
Section 409A, and the terms of the Agreement (and any related documents) shall
be interpreted consistently therewith.”

* * *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this amendment to the
Agreement as of December 2, 2008.

 

WELLPOINT, INC. By:  

/s/ William J. Ryan

Name:   William J. Ryan Title:   Chairperson, Compensation Committee EXECUTIVE

/s/ Angela F. Braly

Angela F. Braly

 

5